UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7613


MATTHEW JOHNSON,

                 Plaintiff - Appellant,

          v.

STATE OF NC; NC ATTORNEY GENERAL’S OFFICE; IREDELL COUNTY;
IREDELL COUNTY DISTRICT ATTORNEY; IREDELL COUNTY SHERIFF’S
DEPARTMENT;  SERGEANT  WILLIAM  BYRD;  DETECTIVE  CLARENCE
HARRIS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00123-FDW)


Submitted:   December 15, 2015              Decided:    December 18, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew Johnson appeals the district court’s order denying

relief   on    his   42   U.S.C.    § 1983    (2012)   complaint.        We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                  Johnson

v.   North    Carolina,     No.    5:15-cv-00123-FDW       (W.D.N.C.    Oct.    1,

2015).       We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented    in   the   materials

before   this    court    and   argument     would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2